December 13, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
     UNCLE V'S SALVAGE ENTERPRISES, INC., AND VAN D. WARE,
                    INDIVIDUALLY, Appellants

NO. 14-16-00549-CV                          V.

                    DYRO PRODUCTIONS INC., Appellee
                    ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on July 12, 2016. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Uncle V's Salvage Enterprises, Inc., and Van D. Ware, Individually.


      We further order this decision certified below for observance.